29 F.3d 632
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melvin HARRIS, Plaintiff-Appellant,v.Charles D. MARSHALL, Warden, and K. Ater, Defendant-Appellee.
No. 93-15024.
United States Court of Appeals, Ninth Circuit.
Submitted June 20, 1994.*Decided July 20, 1994.

Before:  CHOY, SKOPIL, FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Melvin Harris, a California state prisoner, appeals pro se the district court's entry of summary judgment in his civil rights action.  He alleges that prison officials deprived him of due process rights by confining him to administrative segregation.  We agree with the district court that summary judgment was proper, and we affirm.


3
The due process clause of the Constitution does not create a prisoner's liberty interest in remaining in a general prison cell.   Hewitt v. Helms, 459 U.S. 460, 466-68 (1983).  Nevertheless, we have held that California prison regulations do create a prisoner's liberty interest in not being subject to arbitrary disciplinary segregation.   Toussaint v. McCarthy, 801 F.2d 1080, 1097-98 (9th Cir.1986), cert. denied, 481 U.S. 1069 (1987).  Prison officials must provide an inmate with an informal adversarial hearing within a reasonable time, advise the inmate of the reason for segregation and allow the inmate to present a defense.  Id. at 1099.


4
We agree with the district court that defendants submitted adequate documentary proof that Harris received detailed written notice of the charges against him, timely hearings in which he was given the opportunity to present witnesses, and post-hearing written decisions describing the reasons for placing him in administrative segregation.  Harris' conclusory allegation that defendants' evidence is fabricated is insufficient to avoid summary judgment.   Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3